United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.D., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Charlotte, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-2058
Issued: June 22, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 10, 2010 appellant filed a timely appeal from a March 10, 2010 merit decision
of the Office of Workers’ Compensation Programs denying her occupational exposure claim and
a July 28, 2010 nonmerit decision denying her request for reconsideration. Pursuant to the
Federal Employees’ Compensation Act1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant met her burden of proof to establish that she
sustained an injury in the performance of duty; and (2) whether the Office properly denied her
request for further merit review under 5 U.S.C. § 8128(a).

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On July 22, 2009 appellant, then a 29-year-old letter carrier, filed an occupational disease
claim (Form CA-2) alleging that she developed lumbar strain with Tarlov cyst and Hoffa’s
syndrome. She stated that she first became aware of her condition on June 1, 2007 and of its
relationship to her employment on June 24, 2009.
In an attached June 2, 2009 letter, appellant stated that she had been a letter carrier for the
postal service for five years. During 2006, walking her route resulted in lower back pain,
headaches and weakness in her legs and since 2007, she had been restricted to limited walking,
lifting and standing. Appellant reported that she was diagnosed with lumbar strain with Tarlov
cyst in January 2009 and was restricted to working 25 hours per week. She asserted that the
weight of her mailbag on her back, and continuous walking and standing caused her inability to
fully perform her job. Appellant requested a light-duty assignment within the scope of her
restrictions and a later start time.
In a June 1, 2009 report, Dr. Marlela Molero, a treating physician on staff with the
Department of Veterans’ Affairs, recommended appellant work no more than 25 hours per week
and should not be standing for periods longer than 15 minutes, no continuous walking and no
lifting. In a June 24, 2009 medical report, she assessed appellant for bilateral knee pain. A
magnetic resonance imaging (MRI) scan of the lower extremity showed prominent edema in the
supralateral aspect of Hoffa’s fat pad and a mild proximal patellar tendinosis.
By letter dated July 23, 2009, the employing establishment controverted appellant’s claim
asserting that the medical evidence was insufficient.
By letter dated July 30, 2009, the Office informed appellant that the evidence of record
was in fact insufficient to support her claim. Appellant was advised of the medical and factual
evidence needed and was directed to submit it within 30 days.
By letter dated September 5, 2009, appellant stated that she began experiencing lower
back pain, headaches, and knee pain in 2007 from her walking route and was diagnosed with
intractable headaches. Due to her restrictions, she was placed on detail as a customer service
supervisor but returned to carrying mail in January 2009. Appellant noted that her duties
included getting in and out of the postal truck to deliver mail and handling packages which put a
significant strain on her knees and lower back. Her curb line routes involved twisting to reach
for mail and climbing stairs. Appellant concluded that this resulted in a significant increase in
pain which caused her to favor one side of her body over the other and placed pressure on her
knees.
By decision dated October 14, 2009, the Office denied appellant’s claim finding that the
evidence did not establish that the claimed medical conditions were related to the established
work-related events.
On December 12, 2009 appellant requested reconsideration. In a September 29, 2009
medical report, Dr. Molero stated that appellant was diagnosed with low back strain, dysraphism,
Tarlov cyst and bilateral degenerative joint disease. She opined that appellant’s job duties

2

contributed to the need for her job restrictions because her lumbar strain and degenerative joint
disease were aggravated by her activities of lifting weights, repetitive twisting of the lower spine
with lateral rotation, changing position from sitting to standing many times during the day,
standing for long periods and walking up stairs.
In an undated medical report, Dr. Juliana Millan, Board-certified in internal medicine and
also on staff with the Department of Veterans’ Affairs, provided almost identical information and
made nearly identical findings to those of Dr. Molero in her September 29, 2009 report. She also
noted that an MRI scan of appellant’s knees showed bilateral patellar impingement.
By decision dated March 10, 2010, the Office affirmed its October 14, 2009 decision.
Appellant requested reconsideration on July 8, 2010 and submitted a medical report from
Dr. Millan in support of her request. In a July 8, 2010 medical report, Dr. Millan made the same
findings as her previous report and also stated that appellant’s back condition might have
improved but had worsened when she returned to carrying mail.
By decision dated July 28, 2010, the Office denied appellant’s request for reconsideration
finding that she did not raise a substantive legal question or include any new and relevant
evidence.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under the Act has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of the Act; that the claim was filed within the applicable time
limitation; that an injury was sustained while in the performance of duty as alleged and that any
disability or specific condition for which compensation is claimed is causally related to the
employment injury.2 These are the essential elements of every compensation claim regardless of
whether the claim is predicated on a traumatic injury or occupational disease.3
In order to determine whether an employee actually sustained an injury in the
performance of duty, the Office begins with an analysis of whether fact of injury has been
established. Generally, fact of injury consists of two components which must be considered in
conjunction with one another. The first component to be established is that the employee
actually experienced the employment incident which is alleged to have occurred.4 The second
component is whether the employment incident caused a personal injury and generally can be
established only by medical evidence.
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
2

Gary J. Watling, 52 ECAB 278 (2001); Elaine Pendleton, 40 ECAB 1143, 1154 (1989).

3

Michael E. Smith, 50 ECAB 313 (1999).

4

Elaine Pendleton, 40 ECAB 1143 (1989).

3

statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the employee.5
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical evidence.6 Rationalized medical opinion
evidence must be based on a complete factual and medical background of the employee and must
be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee. This
medical opinion must include an accurate history of the employee’s employment injury, and
must explain how the condition is related to the injury. The weight of medical evidence is
determined by its reliability, its probative value, its convincing quality, the care of analysis
manifested and the medical rationale expressed in support of the physician’s opinion.7
ANALYSIS -- ISSUE 1
The Office accepted that appellant engaged in lifting packages, standing, walking and
reaching for mail in her employment as a letter carrier. It denied her claim on the grounds that
the evidence failed to establish a causal relationship between those activities and her claimed
lumbar strain with Tarlov cyst and Hoffa’s syndrome. The Board finds that the medical evidence
of record is insufficient to establish that appellant sustained a lumbar strain causally related to
factors of her employment as a letter carrier.
Dr. Molero requested an MRI scan performed on June 24, 2009 of appellant’s lower
extremity which showed prominent edema in the supralateral aspect of Hoffa’s fat pad and a
mild proximal patellar tendinosis. In a September 29, 2009 one paragraph medical report, she
summarized that appellant was diagnosed with low back strain, dysraphism, Tarlov cyst and
bilateral degenerative joint disease. Dr. Molero provided a one-sentence opinion that appellant’s
job duties contributed to the need for her job restrictions because her lumbar strain and
degenerative joint disease were aggravated by her duties of lifting weights, repeated twisting of
the lower spine, frequent changes of position from sitting to standing to deliver mail, long
periods of standing and climbing stairs.
The Board finds that the single paragraph opinion of Dr. Molero is not well rationalized
because she did not mention appellant’s prior medical history or treatment and failed to address
appellant’s preexisting service-related lumbar condition. The report also failed to describe or
explain the medical conditions it named. Though Dr. Molero concluded that causal connection
existed between appellant’s injury and her job duties, the report provided no support for that

5

Victor J. Woodhams, 41 ECAB 345 (1989).

6

D.U., Docket No. 10-144 (issued July 27, 2010).

7

James Mack, 43 ECAB 321 (1991).

4

conclusion. Other than appellant’s MRI scan, there was no reference to any findings on physical
examination.
While Dr. Molero named some of appellant’s work duties, she failed to specify how long
appellant worked for the employing establishment, how many hours she stood in a day, the
periods and the frequency of other physical movements and tasks and the amount of time she
took off. She failed to explain how the work duties caused or aggravated appellant’s medical
condition. In a claim alleging an occupational disease based on repetitive trauma from work
activity, the frequency and duration of the various activities is vital information.
Medical reports without adequate rationale on causal relationship are of diminished
probative value and do not meet an employee’s burden of proof.8 The opinion of a physician
supporting causal relationship must rest on a complete factual and medical background supported
by affirmative evidence, address the specific factual and medical evidence of record and provide
medical rationale explaining the relationship between the diagnosed condition and the
established incident or factor of employment.9 Therefore, Dr. Molero’s medical reports are not
sufficient to meet appellant’s burden of proof.
The undated medical report by Dr. Millan essentially duplicated the findings and wording
of Dr. Molero’s reports. Dr. Millan’s reports did not fill in the factual gaps left by Dr. Molero’s
reports. For the reasons stated above, her report is also insufficient to meet appellant’s burden of
proof.
LEGAL PRECEDENT -- ISSUE 2
To reopen a case for merit review under section 8128(a), the evidence or argument
submitted by a claimant must: (1) show that the Office erroneously applied or interpreted a
specific point of law; (2) advance a relevant legal argument not previously considered by the
Office; or (3) constitute relevant and pertinent new evidence not previously considered by the
Office.10 Section 10.608(b) of Office regulations provide that, when an application for
reconsideration does not meet at least one of the three requirements enumerated under section
10.606(b)(2), the Office will deny the application for reconsideration without reopening the case
for a review on the merits.11
ANALYSIS -- ISSUE 2
The Board finds that the July 28, 2010 decision of the Office to deny the reopening of
appellant’s case for further consideration of the merits of her claim, pursuant to 5 U.S.C.
§ 8128(a), did not constitute an abuse of discretion.

8

Ceferino L. Gonzales, 32 ECAB 1591 (1981).

9

See Lee R. Haywood, 48 ECAB 145 (1996).

10

D.K., 59 ECAB 141 (2007).

11

K.H., 59 ECAB 495 (2008).

5

Appellant submitted a July 8, 2010 one-paragraph medical report from Dr. Millan which
stated that appellant’s records showed that she was being followed for low back strain, Tarlov
cyst, and bilateral knee degenerative joint disease and that a recent MRI scan of the knees
showed bilateral patellar impingement. Dr. Millan asserted that appellant’s job duties
contributed to the need for her job restrictions because her lumbar strain and degenerative joint
disease were aggravated by lifting weights, twisting the lower spine, frequently changing
position from sitting to standing during the day, standing for long periods and climbing stairs.
She also noted that appellant’s back condition could have improved but became worse when
appellant resumed carrying mail.
This report is essentially repetitive in every significant detail of the physician’s undated
report received earlier by the Office. It is insufficient to reopen the case for review of the merits
of appellant’s claim.12 The only new statement in the report was a one-sentence speculation that
appellant’s back condition could have had a chance to improve but became worse by returning to
carry mail. Dr. Millan recommended for the first time that appellant drive no more than 20 miles
a day because additional driving might affect her joint conditions. She explains also that an
earlier recommendation that appellant work only on weekdays was prompted by the possible side
effects of her then-current medication regiment. These slight additions do not compensate for
the failure of the record to provide detailed medical rationale to explain and support the medical
opinion that appellant’s diagnosed conditions were caused or aggravated entirely or in part by
her job duties.13
Appellant’s brief statement in support of the reconsideration request did not establish that
the Office erroneously applied or misinterpreted a specific point of law or advance a relevant
legal argument not previously considered by the Office.14 Because her July 8, 2010 application
for reconsideration failed to meet any of the three standards for obtaining a merit review of her
claim under section 8128(a) of the Act, the Board will affirm the denial of the reconsideration
request.15
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that her
lumbar strain with Tarlov cyst and Hoffa’s syndrome is causally related to factors of her
employment as a letter carrier. The Office properly denied her request for reconsideration
without a merit review.

12

Evidence that repeats of duplicates evidence already in the case record has no evidentiary value and does not
constitute a basis for reopening a case. Eugene F. Butler, 36 ECAB 393 (1984).
13

Although the Office placed excessive emphasis on the question of a “firm diagnosis,” it is also clear that the
Office considered the issue of causal connection between the accepted incident and the conditions identified by
appellant.
14

Sherry A. Hunt, 49 ECAB 467 (1998).

15

Id.

6

ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
decisions dated July 28 and March 10, 2010 are affirmed.
Issued: June 22, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

